Title: To Thomas Jefferson from Constantine Samuel Rafinesque, 27 November 1804
From: Rafinesque, Constantine Samuel
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philad. 27th 9ber 1804
                  
                  Having left Washington City Soon after sending you a few seeds of the Jeffersonia, I did not receive the Letter you wrote me in answer, until having heard there was a Letter for me at the Post office of that City, I made application for it, and got it at my return from a Journey to the Blue mountains of Pensylvania and New Jersey.
                  It is with regret I perceive, that pursuits of an opposite Nature to Botany and Natural History those ever pleasing Sciences for an enlightened Soul, have weakened your familiarity with them; but am extremely thankful for your offer of recommending me to good Botanical Counsellors whenever I shall come to your part of the Country, it is likely I shall visit Virginia again next year, and shall then make use of your kind offer if I have the honor of seeing you again either at Washington or Monticello.
                  I am going to send this Winter a Florula Columbica to Dr. Mitchill for his Medical repository, it will contain a Catalogue of nearly 800 plants I have found in the Territory or District of Columbia both in Virginia and Maryland and a short Description or rather Car. Spec. of Several New plants.
                  The Western parts of the U.S. are as yet very little known, I intend to go and explore part of Kentucky & Ohio next Spring: I wish I could go Still farther and across the Mississipi into the unexplored region of Louisiana, but it is a mere impossibility in my private Capacity to visit such unsettled and as yet very wild Country; I wonder the American Govermt. have not sent some Botanist there along with Mess Lewis & Hunter; a Country containing perhaps a great Number of the Valuable Vegetables of Mexico is worth and deserves highly to be fully explored; If it ever seems worthwhile to you, to send a Botanist in Company with the parties you propose to make visit the Akansas or other Rivers, I can not forbear Mentioning that I would think myself highly honored with the choice of in being selected to make known the Vegete. and Animal riches of such a New Country and would think that Glory fully adequate to compensate the dangers and difficulties to encounter. 
                  I remain respectfully Sir Yr. most Obedt Servt
                  
                     C. S. Rafinesque 
                     
                  
               